Case 19-05218-lrc   Doc 23   Filed 11/15/19 Entered 11/15/19 15:11:58   Desc Main
                             Document      Page 1 of 9




 IT IS ORDERED as set forth below:



 Date: November 15, 2019

                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________
                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                    :       CASE NUMBERS
                                     :
CASSANDRA JOHNSON LANDRY,            :       BANKRUPTCY CASE
                                     :       18-55697-LRC
      Debtor.                        :
________________________________     :
                                     :
CASSANDRA JOHNSON LANDRY,            :       ADVERSARY PROCEEDING
                                     :       NO. 19-5218-LRC
     Plaintiff,                      :
                                     :
     v.                              :
                                     :
H&R BLOCK MORTGAGE LLC,              :
MORTGAGE ELECTRONIC SYSTEMS,         :
OPTION ONE MORTGAGE, OCWEN LOAN      :
SERVICING, LLC, PHH MORTGAGE         :
SERVICES, DEUTSCHE BANK NATIONAL     :
TRUST COMPANY                        :       IN PROCEEDINGS UNDER
                                     :       CHAPTER 7 OF THE
     Defendants.                     :       BANKRUPTCY CODE

                                    ORDER

     Before the Court is the motion to dismiss (the “Motion”) filed by defendants

Defendants Ocwen Loan Servicing, LLC (“Ocwen”), Mortgage Electronic

                                         1
Case 19-05218-lrc           Doc 23       Filed 11/15/19 Entered 11/15/19 15:11:58                      Desc Main
                                         Document      Page 2 of 9



Registration Systems, Inc. (“MERS”), PHH Mortgage Services (“PHH”), and

Deutsche Bank National Trust Company, as Trustee for HSI Asset Securitization

Corporation Trust 2006-OPT2, Mortgage-Pass-Through Certificates, Series 2006-

OPT2 (“Deutsche Bank,” and collectively with Ocwen, MERS, and PHH, the

“Defendants”) (Doc. 16).                  The Motion seeks dismissal of a complaint (the

“Complaint”) filed by Cassandra Johnson Landry (“Plaintiff”) against the

Defendants because it is an improper “shotgun pleading” and, alternatively, for

failure to state a claim upon which relief can be granted in accordance with Rule

7012 of the Federal Rules of Bankruptcy Procedure, which incorporates Rule

12(b)(6) of the Federal Rules of Civil Procedure. As Plaintiff has failed to respond

to the Motion, the Motion is deemed unopposed. See BLR 7007-1(c).

    I.       Procedural History and Facts

         On April 3, 2018, Plaintiff filed a voluntary petition under Chapter 13 of the

Bankruptcy Code (Case Number 18-55697-LRC the “Bankruptcy Case”).1

Plaintiff voluntarily converted the Bankruptcy Case to Chapter 7 on September 13,

2018.      Bankruptcy Case, Doc. 72.                    On February 15, 2019, S. Gregory Hays

(“Trustee”), the trustee of Plaintiff’s bankruptcy estate, filed a notice of


1
 The Court takes “judicial notice of the dockets and the content of the documents filed in the case[s] for the purpose
of ascertaining the timing and status of events in the case[s] and facts not reasonably in dispute” and may do so
without converting this motion to dismiss into a motion for summary judgment. In re Ferguson, 376 B.R. 109, 113
n.4 (Bankr. E.D. Pa. 2007), as amended (Oct. 25, 2007) (citing Fed. R. Evid. 201); In re Hart, No. 13–20039–TLM,
2013 WL 693013, at *1 n.2 (Bankr. D. Idaho Feb. 26, 2013) (“Pursuant to Fed. R. Evid. 201, the Court takes judicial
notice of its own dockets.”); Thomas v. Alcon Labs., 116 F. Supp.3d 1361 (N.D. Ga. 2013) (citing Serpentfoot v.
Rome City Comm'n, 322 F. App’x 801, 807 (11th Cir. 2009)).

                                                          2
Case 19-05218-lrc    Doc 23   Filed 11/15/19 Entered 11/15/19 15:11:58   Desc Main
                              Document      Page 3 of 9



abandonment (the “Notice”) with regard to real property known as 1440 Highland

Lake Drive, Lawrenceville, GA 30045 (the “Property”). No objections were filed

to the Notice.

      Plaintiff filed the Complaint on May 22, 2019. Thereafter, the Defendants

filed the Motion, seeking dismissal of the Complaint because it is an improper

“shotgun pleading” and, alternatively, for failure to state a claim.

      Liberally construed, the Complaint alleges that, in April 2004, Plaintiff and

her husband, Ivy Landry, purchased the Property from Timothy and Karen Hester.

At the time Plaintiff purchased the Property, the Property was scheduled for

foreclosure within the next seven days. The closing occurred on April 5, 2004, and

a promissory note and security deed were signed. The law firm of Hardwick and

Jackson (the “Law Firm”) “facilitated the complete transaction,” but the Law Firm

had not been “authorized to conduct or facilitate any loan process for [the lender,

Ada].” The Law Firm executed an unauthorized security deed and note. Ada did

not have any representation at the closing. Prior to closing, Plaintiff provided the

Law Firm with earnest money, but Ada was unaware of the deposit into the Law

Firm’s account.     In 2005, the Law Firm created a deed under “Option One

Mortgage” [n/k/a Sand Canyon].          Plaintiff was unaware of the Law Firm’s

wrongdoings during the closing process and did not become aware of the alleged

fraud until she conducted extensive research because she and her husband suffered


                                           3
Case 19-05218-lrc    Doc 23    Filed 11/15/19 Entered 11/15/19 15:11:58      Desc Main
                               Document      Page 4 of 9



financial difficulties. In or around 2018-2019, Attorney Nathaniel Hardwick of the

Law Firm was “sentenced and voluntarily surrendered” his Georgia law license.

      In the Complaint, Plaintiff seeks temporary and permanent injunctions

against disposition of the Property on the basis that the security deeds against the

Property are fraudulent, damages to be proven at a jury trial in the amount of $85

million, and an order requiring all credit reporting agencies to correct all

derogatory information regarding the Property.

   II. Conclusions of Law

      The Court is required to examine its subject matter jurisdiction at the earliest

opportunity. In re Walker, 515 F.3d 1204, 1210 (11th Cir. 2008). In doing so, the

Court may consider “materials outside of the pleadings to resolve any jurisdictional

disputes, but cannot rely on conclusory or hearsay evidence.” In re General

Media, Inc., 335 B.R. 66, 72 (Bankr. S.D.N.Y. 2005). Plaintiff has the burden of

proving the Court's subject matter jurisdiction by a preponderance of the evidence.

See id. (citing Luckett v. Bure, 290 F.3d 493, 497 (2d Cir. 2002)).

      Pursuant to 28 U.S.C. § 1334(b) and 28 U.S.C. § 157(a), this Court may

exercise “jurisdiction in three categories of civil proceedings: those that ‘arise

under title 11,’ those that ‘arise in cases under title 11,’ and those ‘related to cases

under title 11.’” In re Happy Hocker Pawn Shop, Inc., 212 F. App’x 811 (11th

Cir. 2006). None of the relief sought by Plaintiff implicate matters that arise under


                                           4
Case 19-05218-lrc   Doc 23    Filed 11/15/19 Entered 11/15/19 15:11:58     Desc Main
                              Document      Page 5 of 9



the Bankruptcy Code or matters that arise in cases under the Bankruptcy Code.

They are not causes of action created by the Bankruptcy Code and they can exist

outside of the bankruptcy context. Accordingly, this Court lacks jurisdiction over

Plaintiff's claims unless they are “related to” the Bankruptcy Case.

      The usual articulation of the test for determining whether a civil proceeding

is related to bankruptcy is whether the outcome of the proceeding could

conceivably have an effect on the estate being administered in bankruptcy. The

proceeding need not necessarily be against the debtor or the debtor's property. An

action is related to bankruptcy if the outcome could alter the debtor's rights,

liabilities, options, or freedom of action (either positively or negatively) and which

in any way impacts upon the handling and administration of the bankrupt estate. In

re Lemco Gypsum, Inc., 910 F.2d 784, 788 (11th Cir. 1990) (quoting Pacor, Inc. v.

Higgins, 743 F.2d 984 (3d Cir. 1984)). “‘Related to’ jurisdiction ‘is not so broad

as to encompass litigation of claims arising under state law or non bankruptcy

Federal law that will not have an effect on the bankruptcy estate, simply because

one of the litigants filed a petition in bankruptcy.’” In re Harlan, 402 B.R. 703,

711 (Bankr. W.D. Va. 2009) (quoting Gates v. Didonato (In re Gates), 2004 WL

3237345, at *2 (Bankr. E.D. Va. 2004).

      Having considered the Complaint and the facts concerning the Bankruptcy

Case, the Court concludes that the injunctive relief sought in the Complaint is not


                                          5
Case 19-05218-lrc   Doc 23   Filed 11/15/19 Entered 11/15/19 15:11:58      Desc Main
                             Document      Page 6 of 9



‘related to’ the Bankruptcy Case. The Bankruptcy Case is a liquidation, rather than

a reorganization. As the Trustee has abandoned the Property, the bankruptcy estate

has no interest in the Property or in whether any party disposes of the Property.

Neither will the bankruptcy estate be impacted in any way if Defendants are

ordered to correct any credit reporting made with regard to the Property. See, e.g.,

In re Maxwell, 2012 WL 3678609, *8 (Bankr. N.D. Ga. Aug. 2, 2012) (Mullins, J.)

(holding that a complaint to determine the validity of the mortgage creditor's lien

on property that has been abandoned by the Chapter 7 trustee is also not a “related

to” matter because there is “simply no nexus between” the complaint and the

related bankruptcy case); In re Skillings, 2012 WL 7009704, at *2 (Bankr. N.D.

Ga. Nov. 6, 2012) (Diehl, J.) (dismissing complaint for lack of subject matter

jurisdiction because the claims were “based on state law and nonbankruptcy

federal law, and the Property to which all of the claims relate[d] [was] not property

of the bankruptcy estate”). Accordingly, the Court lacks subject matter jurisdiction

over those claims, and they must be dismissed, pursuant to Rule 7012(b).

      As to the claim for damages, the Trustee has not expressly abandoned any

causes of action and continues to investigate other assets. Accordingly, any claim

for damages arising from Defendants’ prepetition conduct remains property of

Plaintiff’s bankruptcy estate. See 11 U.S.C. § 541(a). Resolution of such claim in




                                         6
Case 19-05218-lrc     Doc 23       Filed 11/15/19 Entered 11/15/19 15:11:58   Desc Main
                                   Document      Page 7 of 9



Plaintiff’s favor would impact the bankruptcy estate and, therefore, the Court has

“related to” subject matter jurisdiction over the damages claim.

       That being said, Plaintiff is not the real party in interest to bring the claim, as

Trustee is the proper party to sue and be sued. See 11 U.S.C. § 323(b). “When a

third party tries to assert an action still vested in the trustee, the court should

dismiss the action.” Matter of Perkins, 902 F.2d 1254, 1258 (7th Cir. 1990) (citing

Pierson & Gaylan v. Creel & Atwood (In re Consolidated Bancshares, Inc.), 785

F.2d 1249, 1253–54 (5th Cir. 1986); Mitchell Excavators, Inc. v. Mitchell, 734

F.2d 129, 131–32 (2d Cir. 1984)). Rule 17(a)(3) of the Federal Rules of Civil

Procedure, made applicable to this proceeding by Federal Rule of Bankruptcy

Procedure 7017, provides that “[t]he court may not dismiss an action for failure to

prosecute in the name of the real party in interest until, after an objection, a

reasonable time has been allowed for the real party in interest to ratify, join, or be

substituted into the action.” Fed. R. Civ. P. 17(a)(3). For this reason, the Court

will not dismiss the damages claim without allowing Trustee an opportunity to

ratify, join, or be substituted.


   III.   Conclusion


       For the reasons stated above, the Court concludes that the Court lacks

subject matter jurisdiction over Plaintiff’s requests for injunctive relief and that



                                              7
Case 19-05218-lrc    Doc 23   Filed 11/15/19 Entered 11/15/19 15:11:58    Desc Main
                              Document      Page 8 of 9



Plaintiff is not the real party in interest with regard to the damages claim.

Therefore,

      IT IS ORDERED that the portions of the Complaint seeking injunctive relief

are DISMISSED for lack of subject matter jurisdiction;

      IT IS FURTHER ORDERED that the Trustee shall have fourteen (14) days

within which to seek to ratify, join, or be substituted into the remaining portion of

the Complaint;

      IT IS FURTHER ORDERED that, if Trustee fails to take such action within

the time allowed, the Court will dismiss the remainder the Complaint without

further notice or hearing.

                              END OF DOCUMENT


DISTRIBUTION LIST


Elizabeth Campbell
Locke Lord LLP
Terminus 200, Suite 1200
3333 Piedmont Road, NE
Atlanta, GA 30305

John Michael Kearns
Locke Lord LLP
Terminus 200, Suite 1200
3333 Piedmont Road NE
Atlanta, GA 30305

Cassandra Johnson Landry
869 Natchez Valley Trace

                                         8
Case 19-05218-lrc   Doc 23    Filed 11/15/19 Entered 11/15/19 15:11:58   Desc Main
                              Document      Page 9 of 9



Grayson, GA 30017

Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305




                                         9
